Citation Nr: 0112132	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-24 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a postoperative 
herniated nucleus pulposus with chronic low back strain and 
hypertrophic degenerative changes, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from February 1953 to February 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2000 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  A hearing was held at the RO in 
February 2001 before the undersigned Member of the Board.  
The veteran subsequently submitted additional evidence, along 
with a waiver of his right to have the RO consider that 
evidence.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The postoperative herniated nucleus pulposus with chronic 
low back strain and hypertrophic degenerative changes is not 
productive of more than severe intervertebral disc syndrome 
and has not resulted in unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent 
for a postoperative herniated nucleus pulposus with chronic 
low back strain and hypertrophic degenerative changes are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic Code 5293 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate this claim and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The Board also notes that the veteran has had a 
personal hearing.  At the hearing, the veteran was advised 
that he had 30 days to submit any additional evidence which 
he wished to have considered by the Board.  He subsequently 
presented numerous VA medical records for consideration.  
Although the veteran indicated during his hearing that he had 
been given a prescription by a private physician, he did not 
submit any records from that physician during the additional 
30 days after the hearing.  The veteran has also been 
afforded a disability evaluation examination.  With regard to 
the adequacy of the examination, the Board notes that the 
report of examination reflects that the examiner recorded the 
past medical history, noted the veteran's current complaints, 
conducted a physical examination, and offered appropriate 
assessments and diagnoses.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new Act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate Diagnostic Codes identify the various 
disabilities.  The assignment of a particular Diagnostic Code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 
noncompensable rating is warranted where a lumbosacral strain 
is productive of slight subjective symptoms only.  A 10 
percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Code 5295 
does not provide for a rating higher than 40 percent.

Alternatively, a back disorder may also be rated based on the 
extent to which the disorder limits the motion of the back.  
Diagnostic Code 5292 provides that a 10 percent rating is 
warranted for limitation of motion of the lumbar spine which 
is slight in degree.  A 20 percent rating is warranted for 
moderate limitation of motion.  A 40 percent rating is 
warranted if the limitation of motion is severe.  Again, 
however, Diagnostic Code 5292 does not provide for a rating 
higher than 40 percent.

Under Diagnostic Code 5293, a noncompensable rating is 
warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Another Diagnostic Code pertaining to the back which 
potentially offers a rating higher than 40 percent is 
Diagnostic Code 5289 which provides that a 40 percent rating 
is warranted if there is favorable ankylosis of the lumbar 
spine, and a 50 percent rating if there is unfavorable 
ankylosis of the lumbar spine.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2000).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2000).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the evidence of record pertaining to the history 
of the service-connected disability.  The veteran's service 
medical records include a narrative summary dated in January 
1956 which shows that the veteran was admitted to the 
neurological service of a United States Air Force Hospital in 
October 1955 after having a four month history of pain in the 
right hip and posterior thigh which extended down to the 
lateral aspect of the right ankle.  On admission, he 
described a sharp stabbing pain.  He reportedly had findings 
of a herniated nucleus pulposus.  A myelogram demonstrated a 
large herniation at L4-L5.  He underwent surgery in November 
1955 for excision of intervertebral cartilage (HNP) at L4-L5, 
bilateral.  His postoperative course was very satisfactory, 
and he was promptly relieved of all pain.  By January 1956, 
he was asymptomatic and ready to return to work.  

The report of a medical examination conducted in February 
1957 for the purpose of the veteran's separation from service 
shows that he had a three inch surgical scar on the midline 
of his back.  He had a history of an operation for a 
herniated nucleus pulposus in November 1955 with a normal 
recovery and no complications or sequelae.  

The veteran filed his original claim for disability 
compensation in May 1957.  In a decision of July 1957, the RO 
granted service connection for residuals of a postoperative 
herniated nucleus pulposus, and assigned a noncompensable 
rating.  In March 1972, the veteran requested an increased 
rating.  The report of an orthopedic examination conducted by 
the VA in April 1972 shows that the diagnosis was 
postoperative status following laminectomy for herniated 
nucleus pulposus with chronic back strain.  The examination 
findings included marked limitation of motion of the 
dorsolumbar spine due to pain.  Subsequently, in a rating 
decision of May 1972, the RO increased the rating from 
noncompensable to 40 percent.

The veteran was afforded another examination by the VA in May 
1977.  The report shows that the diagnosis was postoperative 
status, lumbar laminectomy for herniated nucleus pulposus, 
with residuals of subjective complaints and minimal objective 
findings.  Subsequently, in a rating of June 1977, the RO 
decreased the rating from 40 percent to 20 percent.  The 
veteran perfected an appeal, but the 20 percent rating was 
confirmed by the Board in a decision of October 1977.

In May 1978, the veteran again requested an increased rating.  
The RO denied that request, but in March 1979, the Board 
increased the rating to 40 percent, noting that the disorder 
was severe in degree and manifested by low back tenderness, 
paravertebral spasms, radiation of pain into the right leg, 
and reduced low back motion.  The rating has remained at that 
level since that time.

The veteran filed a claim for an increased rating in December 
1999.  The RO denied that request, and the veteran perfected 
this appeal.  

The evidence pertaining to the current severity of the back 
disorder includes testimony given by the veteran during a 
hearing held in February 2001.  He testified that he saw a VA 
doctor for treatment of his back, and took a medication 
called Arthrotec which obtained from a private physician.  He 
said that his back pain sometimes went down his leg.  He also 
reported having numbness in his feet, but he conceded that 
most of that was probably not caused by his back but was due 
to his nonservice-connected diabetes.  Nevertheless, he said 
that ever since he had his back operation, his big toe had 
always been kind of numb.  He said that he had been treated 
once or twice just for his back during the previous year.  He 
said that he would have pain and then it would go away.  He 
reported that he felt great earlier that morning, but then he 
sat down and his legs started hurting.  He said that when 
doing extended walking he had to sit down and rest 
periodically.  He also reported that when climbing or going 
down stairs he had to grab onto something due to pain.  He 
said that he had muscle spasms every four or five hours, 
usually when he was walking.  Finally, the veteran reported 
that he had been a salesman, but had to quit two years 
earlier, and now he helped out at a sign shop owned by his 
son for about four or five hours a day.  

The report of a disability evaluation examination conducted 
for the VA by a fee basis examination provider in January 
2000 shows that the veteran gave a history of suffering 
injuries to his back during service in August 1955.  Further 
evaluation at that time revealed a herniated disc, and he 
underwent surgery in September 1955 for repair of that 
condition.  He stated that he now had pain, weakness, 
fatigue, lack of endurance, and stiffness in the lower back 
and legs.  These symptoms reportedly occurred daily and 
lasted for hours.  The symptoms were distressing, and were 
aggravated by walking and sitting.  They were maybe 
alleviated by rest.  The symptoms reportedly limited his 
ability to perform daily activities.  It was also noted that 
the veteran had diabetes, an irregular heart beat, gout, and 
arthritis of the knees which were in no way related to his 
back condition.  Regarding the veteran's activities, it was 
noted that he could brush his teeth, dress himself, shower, 
cook, and vacuum.  He could also walk short distances, drive 
a car, and take out the trash.  He could not push a 
lawnmower, climb stairs, or garden.  He previously worked as 
a salesman for 30 years, and stated that he now assisted his 
son on a part-time basis by picking up packages.  

On physical examination, the veteran was well developed and 
well nourished.  He weighed 205 pounds and was six feet and 
two inches tall.  His gait and posture were normal.  He did 
not use a device to walk.  Examination of the lumbar spine 
revealed a surgical scar on the lower part of the lumbar 
spine measuring 7 centimeters.  The scar was well healed and 
was not complicated.  He had painful motion on bending.  
There were muscle spasms on both sides, and tenderness at L4 
and L5.  Flexion was to 80 degrees, with pain from 60 
degrees.  Extension was to 30 degrees, with pain from 25 
degrees.  Right lateral bending was to 35 degrees, with pain 
from 30.  Left lateral bending was to 40 degrees with pain 
from 35.  Right rotation was to 30 degrees, with pain from 
25.  Left rotation was also to 30 degrees with pain from 25.  
Neurological examination of the upper and lower extremities 
revealed normal sensation to touch and pain.  Motor function 
was normal.  Muscle power was 5/5.  Deep tendon reflexes were 
+2/2 bilaterally.  The examiner noted X-ray results.  The 
diagnoses were (1) established diagnosis of intervertebral 
disc syndrome, status post laminectomy for HNP with residuals 
of severe degenerative disc disease of the lumbar spine 
causing limitation of motion, muscle spasms, and pain 
throughout the ranges of motion; (2) degenerative disease of 
the lower T-spine as noted on radiological examination; and 
(3) mild levoscoliosis of the lumbosacral spine.  

The report of an X-ray of the veteran's lumbosacral spine 
taken in June 2000 shows that he had moderate hypertrophic 
degenerative changes noted anterolaterally from L2 through 
L5.  There was degenerative disc disease at the L4-5 space 
which was moderately narrowed.  There was also moderate 
narrowing at the L5-S1 disc space.  Surgical clips were noted 
adjacent to the spinal canal at the L4-5 level.  No 
malalignment of the vertebral segments was noted.  

The RO obtained the veteran's recent VA medical treatment 
records; however, they pertained primarily to nonservice-
connected disabilities.  For example, a VA hospitalization 
report dated in June 2000 shows that the veteran was admitted 
for treatment of a diabetic foot and cellulitis.  He also had 
gout and peripheral vascular disease.  The Board notes that 
impairment from these nonservice-connected disabilities 
cannot be considered when assigning the rating for the 
service-connected back disorder.  38 C.F.R. § 4.14.

A record dated in December 1999 shows that the veteran had a 
long history of low back pain and arthritis.  He complained 
of low back pain which resulted in right leg pain on walking 
or standing.  He said that the pain had progressed in the 
last couple of years.  He also said that the calf cramped 
occasionally.  On examination, deep tendon reflexes were 2+ 
at the knees and 1+ at the ankles.  The diagnoses included 
PVD [peripheral vascular disease], arthritis and low back 
pain.  

After considering all of the relevant evidence, the Board 
finds that the veteran's lower back symptoms are, with 
respect to the criteria embodied by Diagnostic Code 5293, 
consistent with no higher than the RO's assignment of a 40 
percent disability evaluation.  Although the veteran's low 
back disorder may be classified as "severe" in that it is 
apparently characterized by recurring attacks, and daily 
pain, the Board notes that the findings, as set forth above, 
indicate no more than severe intervertebral disc syndrome.  
The manifestations which are contemplated for a 60 percent 
rating, such as intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, have not been shown.  Neurological 
functions such as sensation and deep tendon reflexes have 
generally been intact, and muscle strength in the lower 
extremities has been normal.  Although there was muscle spasm 
found on examination, that finding alone, without associated 
neurological findings, is not sufficient to warrant a higher 
rating.  

The Board further finds that the 40 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability.  In 
determining that the currently assigned rating is 
appropriate, the Board observes that this rating under 
Diagnostic Code 5293 takes into account the functional 
limitation due to pain, in particular the limited back motion 
and pain on movement.  Interference with sitting, standing, 
and weight-bearing, weakened movement and excess fatigability 
have also been considered in the assignment of the 40 percent 
rating.  Other factors listed in 38 C.F.R. § 4.45, such as 
more movement than normal, incoordination, impaired ability 
to execute skilled movements smoothly, swelling, deformity, 
or atrophy of disuse, have not been contended or 
demonstrated.  The Board also notes that the evidence does 
not reflect the existence of lower extremity neurological 
deficits such as drop foot which might warrant a separate 
compensable rating.  See Bierman v. Brown, 6 Vet. App. 125, 
131 (1994).  Although the veteran has reported a complaint of 
foot pain, his VA medical treatment records reflect that this 
is due to peripheral vascular disease and diabetes rather 
than due to his service-connected back disorder.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 40 percent for a postoperative 
herniated nucleus pulposus with chronic low back strain and 
hypertrophic degenerative changes under Diagnostic Code 5293 
are not met.

Having already established that the veteran's low back 
symptomatology is consistent with the assignment of a 40 
percent evaluation under Diagnostic Code 5293, the Board 
observes that the veteran's lower back condition is not 
sufficiently severe as to allow for an increased evaluation 
under Diagnostic Code 5289.  The medical evidence contains no 
indication of ankylosis of the lumbar spine, so Diagnostic 
Code 5289 provides no basis for an increased evaluation.  
Additionally, although limitation of motion of the veteran's 
lumbar spine might arguably be described as "severe," 
Diagnostic Code 5292 provides for only a 40 percent 
evaluation (the evaluation that is already in effect) for 
severe limitation of motion.  No higher evaluation is 
available under Diagnostic Code 5292.  38 C.F.R. § 4.71a 
(2000).  Similarly, under Diagnostic Code 5295, 40 percent is 
the highest rating available for a lumbar strain.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(2000).  That section is 
implicated only where there is evidence that the disability 
picture presented by the veteran would, in the average case, 
produce impairment of earning capacity beyond that reflected 
in the VA's rating schedule or would affect earning capacity 
in ways not addressed in the schedule.  See VAOPGCPREC 6-96 
and VAOPGCPREC 36-97.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Board does not find the veteran's case outside the norm 
so as to warrant consideration of the assignment of an 
extraschedular rating.  The veteran has not been hospitalized 
for treatment of the back disorder, and has not demonstrated 
marked interference with employment.  Although he does only 
part-time work for his son's business, the Board notes that 
there is no evidence in the record that the veteran's 
service-connected back disorder caused him to retire from his 
occupation as a salesman which he had held for thirty years.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 


ORDER

An increased rating for a postoperative herniated nucleus 
pulposus with chronic low back strain and hypertrophic 
degenerative changes, currently rated as 40 percent 
disabling, is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

